    Case 0:20-cv-61361-AHS Document 6-1 Entered on FLSD Docket 07/28/2020 Page 1 of 1
                                                    Exhibit A
                                             Statement of Claim
                                         Plaintiff Johnny Max Oxyde

Unpaid Overtime and Minimum Wages
                               Average                Minimum                     Total        Total
                                           Average                Overtime                                  Total
                               Weekly                  Wage                      Unpaid      Unpaid
      Period¹         Weeks¹               Weekly                  Hourly                                Liquidated
                                Hours                  Hourly                   Minimum     Overtime
                                            Pay¹                   Rate¹                                 Damages¹
                               Worked¹                 Rate¹                     Wages¹      Wages¹
  1/1/20 - 4/12/20    14.71                                                    $ 4,339.54   $ 1,857.83   $ 6,197.36
                                 69.5                 $    8.56   $    12.84
10/20/19 - 12/31/19   10.43               $ 300.00                             $ 3,075.59   $ 1,316.71   $ 4,392.31
 10/6/19 - 10/19/19    2.00      60.5                 $    8.46   $    12.69   $   423.66   $ 252.52     $    676.18
                                                                               $ 7,838.79   $ 3,427.06   $ 11,265.85

                                                                      Total Unpaid Minimum Wages¹ =      $ 7,838.79
                                                                      Total Unpaid Overtime Wages¹ =     $ 3,427.06
                                                                         Total Liquidated Damages¹ =     $ 11,265.85
                                                                                             Total¹ =    $ 22,531.70




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.
